Citation Nr: 0411256	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Propriety of the termination of the payment of disability 
compensation benefits from October 1, 1998.

2.  Entitlement to an effective date earlier than April 17, 2002, 
for the resumption of payment of disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

The veteran served on active duty from January 1985 to March 1996.  
He submitted a claim for disability compensation benefits in March 
1996.  The veteran resided in Virginia Beach, Virginia, at the 
time.

The veteran was granted service connection for sinusitis with 
nasal polyps and bronchial asthma by way of a rating decision 
dated in October 1996.  The veteran was assigned a 30 percent 
rating for his sinusitis and a 10 percent rating for his asthma.  
He was notified of the rating action, at his Virginia Beach 
address, in October 1996.  

The RO arranged for the veteran to be reexamined to assess the 
status of his disabilities.  The veteran was scheduled for a VA 
examination in June 1998.  Notice of the scheduled examination was 
sent to the veteran's Virginia Beach address.  The notice was not 
returned as undeliverable.

The veteran failed to report for the examination.  The RO wrote to 
him in June 1998 and informed him that it proposed to terminate 
his disability compensation payments as of October 1, 1998.  The 
veteran was asked to contact the RO within 60 days.  The letter 
was sent to the Virginia Beach address and was not returned as 
undeliverable.

There was no response from the veteran and the RO notified him in 
September 1998 that payment of his disability compensation 
benefits would be terminated, effective from October 1, 1998.  
This letter was sent to the Virginia Beach address and was not 
returned as undeliverable.

The RO again wrote to the veteran in June 1999.  The RO reviewed 
the current state of the veteran's disability compensation 
benefits and the reason why payments were terminated.  The veteran 
was asked if he was willing to report for a physical examination.  
The letter was sent to the same Virginia Beach address as provided 
by the veteran on his original claim form and the other items of 
correspondence sent by the RO.  This letter was returned to the RO 
in June 1999.  The Postal Service stamped on the envelope that the 
authorized forwarding period had expired.  A printed note on the 
envelope indicated that there was no forwarding order on file.  

The veteran submitted a claim for entitlement to service 
connection for sleep apnea in April 2002.  The veteran was 
afforded a VA examination in July 2002.  The VA examiner reported 
that the veteran received treatment for his bronchitis at the 
"local" VA facility.  

The veteran was granted service connection for sleep apnea by way 
of a rating decision dated in December 2002.  He was assigned a 50 
percent evaluation for his sleep apnea, effective from the date of 
claim--April 17, 2002.  The veteran's compensation payments for 
his sinusitis and bronchial asthma were also restored from the 
same date, although the coding page on the rating sheet initially 
recorded the dates incorrectly.  The December 2002 notification 
letter to the veteran informed him that the payments would 
commence on May 1, 2002.

The veteran asserts that his disability compensation payments 
should be restored from October 1, 1998.  He maintains that he had 
no knowledge that the payments were ever terminated. 

The veteran provided statements and testimony at a hearing in 
October 2003 wherein he maintained that he moved to his residence 
in Ohio in 1996 and had maintained the residence/address since 
that time.  He submitted a copy of a VA Form 10-10 dated in April 
1997 wherein he applied for outpatient/hospital treatment.  There 
is no date stamp to show that the form was received at a VA 
facility.  The veteran testified that he began receiving treatment 
from the VA clinic in Toledo, Ohio, beginning in 1997.  He has 
received ongoing care at the clinic as well as at the VA medical 
center (VAMC) in Ann Arbor, Michigan, since that time.  The 
veteran also provided copies of the cover page of tax forms and 
instructions booklets from the State of Ohio, and School District 
Income Tax for 1998 that show that the booklets were addressed to 
his Ohio address.  The veteran maintains that he has provided 
sufficient evidence to show that he had advised VA of his change 
in address and that he has been at that same address since 1996.

There are no VA records associated with the claims file to show 
the veteran receiving treatment, beginning in 1997.  The July 2002 
VA examiner reported that the veteran did receive treatment at a 
local VA facility but there is no documentation of this of record 
at this time.  The VA clinic in Toledo and VAMC in Ann Arbor 
should be contacted to determine when the veteran was first 
treated and what his address was at the time.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  The veteran should 
be specifically told of the information or evidence he should 
submit, if any, and of the information or evidence that VA will 
obtain with respect to his claim for the issues on appeal.  38 
U.S.C.A. § 5103(a) (West 2002).  

2.  The veteran should be contacted and asked to identify any VA 
facility where he was provided healthcare after he moved to Ohio, 
and any VA facility where he might have provided a change of 
address.  The RO should then contact the facility(ies) identified 
and obtain information regarding when the veteran first applied 
for and received treatment and what address was provided to VA by 
the veteran at the time.  

3.  The veteran should also be asked to provide any additional 
information he may have to show when he first provided notice of 
his change of address to VA.  This is of particular importance in 
light of the fact that the RO letters from July 1998 and September 
1998 were not returned as undeliverable; only the June 1999 letter 
was returned.

4.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issues on appeal.  If any benefit 
sought is not granted, the veteran and his representative should 
be furnished with a supplemental statement of the case (SSOC) and 
afforded an opportunity to respond before the record is returned 
to the Board for further review.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until he 
is notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

